DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/124,100 filed December 16, 2020. Claims 1-22 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (Pre-Grant Publication 2019/0142387) in view of Tsai (Pre-Grant Publication 2021/0005761).
Regarding claim 1, Chen discloses an ultrasound device comprising:
A first integrated circuit device (Fig. 2, 206) comprising first integrated ultrasound circuitry having a first surface and second integrated circuit device (204) comprising second integrated ultrasound circuitry having a first and second surface opposite each other.
The second IC device stacked along a first direction so that a first surface of the second IC device is adjacent to a first surface of the first IC device, wherein the first IC device and second IC device are electrically coupled via communication links (250 & 270). 

Chen does not disclose a first conductive pillar disposed adjacent to the first integrated circuit extending along a first direction, a first redistribution layer adjacent the first surface of the first integrated circuit substrate and electrically coupling the first integrated ultrasound circuitry to the first conductive pillar, a second conductive pillar disposed adjacent the second integrated circuit extending along a first direction, and a second redistribution layer adjacent the second surface of the second integrated circuit substrate and electrically coupling the second integrated ultrasound circuitry to the second conductive pillar. However Tsai discloses a semiconductor device comprising: 
A first integrated circuit component having a first surface (Fig. 4, 42).
A first conductive pillar (45) disposed adjacent the first integrated circuit substrate and extending substantially along a first direction;
a first redistribution layer (41r) adjacent the first surface of the first integrated circuit substrate and electrically coupling the first integrated ultrasound circuitry to the first conductive pillar;
A second integrated circuit component (Fig. 2, 22) having a first and second surface stacked on the first integrated circuit component.
a second conductive pillar (15) disposed adjacent the second integrated circuit substrate and extending substantially along the first direction; and
a second redistribution layer (11r) adjacent the second surface of the second integrated circuit substrate and electrically coupling the second integrated ultrasound circuitry to the second conductive pillar.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first and second integrated circuit component is a stacked arrangement having a first and second redistribution layer and first and second conductive pillars because the redistribution layers and conductive pillar will allow electrical signals to be transmitted/received between the first and second integrated circuits. 

Regarding claim 2, Chen further discloses:
wherein the second integrated circuit substrate further comprises ultrasonic transducers (Fig. 2, 260) coupled to the second integrated ultrasound circuitry.

Regarding claim 3, Chen and Tsai disclose all of the limitations of claim 1 (addressed above). Chen does not disclose a third conductive pillar disposed adjacent the second integrated circuit substrate and extending substantially along the first direction, wherein the third conductive pillar electrically couples the first redistribution layer to the second redistribution layer. However Tsai further discloses:
a third conductive pillar (Fig. 2, 15) disposed adjacent the second integrated circuit substrate and extending substantially along the first direction, wherein the third conductive pillar electrically couples the first redistribution layer to the second redistribution layer.

It would have been obvious to those having ordinary skill in the art at the time of invention to form a third conductive pillar adjacent the second integrated circuit substrate wherein the third conductive pillar electrically couples the first redistribution layer to the second redistribution layer because the redistribution layers and conductive pillar will allow electrical signals to be transmitted/received between the first and second integrated circuits. 

Regarding claim 4, Chen further discloses:
a communication link between serial-deserializer (SerDes) transmit circuitry (250) and SerDes receive circuitry (254) is implemented through a conductive pillar (250).

Regarding claim 5, Chen further discloses:
the first integrated ultrasound circuitry (206) of the first integrated circuit substrate comprises digital receive circuitry (254); and
the second integrated ultrasound circuitry (204) of the second integrated circuit substrate comprises a pulser (264), a receive switch (262), analog receive circuitry (210), and an analog-to-digital converter (212), wherein the first redistribution layer electrically couples the first conductive pillar to the digital receive circuitry and wherein the second redistribution layer electrically couples the second conductive pillar to the analog-to-digital converter.

Regarding claim 6, Chen further discloses:
The second integrated circuit substrate further comprises an ultrasound transducer (260) electrically coupled to the pulser (216) (Paragraph [0045]).

Regarding claim 7, Chen further discloses:
the first integrated ultrasound circuitry (202) of the first integrated circuit substrate comprises digital receive circuitry (254) ;
the second integrated circuit substrate comprises a first device and a second device bonded together (Paragraph [0049]);
the first device (202) comprises an ultrasound transducer (260); and
the second integrated ultrasound circuitry is on the second device (204) and comprises a pulser (264), a receive switch (262), analog receive circuitry (210), and an analog-to-digital converter (212), wherein the first redistribution layer electrically couples the first conductive pillar to the digital receive circuitry and wherein the second redistribution layer electrically couples the second conductive pillar to the second device.

Regarding claim 8, Chen further discloses:
A PCB can be coupled to the first integrated circuit substrate wherein the first integrated circuit substrate is disposed between the PCB and the second integrated circuit substrate (Paragraph [0049]).

Regarding claim 9, Chen and Tsai discloses all of the limitations of claim 8 (addressed above). Chen does not explicitly disclose the first conductive pillar electrically couples the PCB to the first integrated ultrasound circuitry. However Tsai further discloses:
Solder ball (47) coupled to the first conductive pillar (45) wherein the solder balls can be coupled to a external component such as a circuit board (Paragraph [0038]).

It would have been obvious to those having ordinary skill in the art at the time of invention to couple the first conductive pillar and the PCB because it will provide electrical connections between the first integrated circuit and external components on the PCB (Paragraph [0038]).

Regarding claim 10 & 11, Chen and Tsai discloses all of the limitations of claim 1 (addressed above). Chen does not explicitly disclose a third conductive pillar disposed adjacent the first integrated circuit substrate, and wherein: the first redistribution layer couples the second conductive pillar to the third conductive pillar and the second and third conductive pillars are stacked to one another along the first direction. However Tsai further discloses:
a third conductive pillar (45) disposed adjacent the first integrated circuit substrate, and wherein: the first redistribution layer (41r) couples the second conductive pillar (15) to the third conductive pillar (45).
The second and third conductive pillars are stacked to one another along the first direction (Fig. 4)

It would have been obvious to those having ordinary skill in the art at the time of invention to form a third pillar adjacent the first integrated circuit wherein the first redistribution layer couples the second conductive pillar and the third conductive pillar because the redistribution layers and conductive pillars will allow electrical connections to be made and allow signals to be transmitted/received between the first and second integrated circuits through the pillars. 

Regarding claim 12, Chen discloses an ultrasound device comprising:
A first integrated circuit device (Fig. 2, 206) comprising first integrated ultrasound circuitry having a first surface and second integrated circuit device (204) comprising second integrated ultrasound circuitry having a first and second surface opposite each other.
The second IC device stacked along a first direction so that a first surface of the second IC device is adjacent to a first surface of the first IC device, wherein the first IC device and second IC device are electrically coupled via communication links (250 & 270). 

Chen does not disclose forming a first conductive pillar disposed adjacent to the first integrated circuit extending along a first direction, forming a first redistribution layer adjacent the first surface of the first integrated circuit substrate and electrically coupling the first integrated ultrasound circuitry to the first conductive pillar, forming a second conductive pillar disposed adjacent the second integrated circuit extending along a first direction, and forming a second redistribution layer adjacent the second surface of the second integrated circuit substrate and electrically coupling the second integrated ultrasound circuitry to the second conductive pillar.

A first integrated circuit component having a first surface (Fig. 4, 42).
Forming a first conductive pillar (45) disposed adjacent the first integrated circuit substrate and extending substantially along a first direction;
Forming a first redistribution layer (41r) adjacent the first surface of the first integrated circuit substrate and electrically coupling the first integrated ultrasound circuitry to the first conductive pillar;
Forming a second integrated circuit component (Fig. 2, 22) having a first and second surface stacked on the first integrated circuit component.
Forming a second conductive pillar (15) disposed adjacent the second integrated circuit substrate and extending substantially along the first direction; and
Forming a second redistribution layer (11r) adjacent the second surface of the second integrated circuit substrate and electrically coupling the second integrated ultrasound circuitry to the second conductive pillar.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first and second integrated circuit component is a stacked arrangement having a first and second redistribution layer and first and second conductive pillars because the redistribution layers and conductive pillar will allow electrical signals to be transmitted/received between the first and second integrated circuits. 

Regarding claim 13, Chen further discloses:
wherein the second integrated circuit substrate further comprises ultrasonic transducers (Fig. 2, 260) coupled to the second integrated ultrasound circuitry.

Regarding claim 14, Chen and Tsai disclose all of the limitations of claim 12 (addressed above). Chen does not disclose prior to forming the second redistribution layer, forming a third conductive pillar, wherein the second redistribution layer electrically couples the third conductive pillar to the second integrated circuitry. However Tsai further discloses:
forming a third conductive pillar (Fig. 2, 15) prior to forming the second redistribution layer (11r) wherein the second redistribution layer electrically couples third conductive pillar electrically to the second integrated circuitry (22).

It would have been obvious to those having ordinary skill in the art at the time of invention to form a third conductive pillar adjacent the second integrated circuit substrate wherein the third conductive pillar electrically couples to the second integrated circuitry via the second redistribution layer because the redistribution layers and conductive pillars will allow electrical signals to be transmitted/received between the first and second integrated circuits. 

Regarding claim 15, Chen further discloses:
a communication link between serial-deserializer (SerDes) transmit circuitry (250) and SerDes receive circuitry (254) is implemented through a conductive pillar (250).

Regarding claim 16, Chen further discloses:
the first integrated ultrasound circuitry (206) of the first integrated circuit substrate comprises digital receive circuitry (254); and
the second integrated ultrasound circuitry (204) of the second integrated circuit substrate comprises a pulser (264), a receive switch (262), analog receive circuitry (210), and an analog-to-digital converter (212), wherein the first redistribution layer electrically couples the first conductive pillar to the digital receive circuitry and wherein the second redistribution layer electrically couples the second conductive pillar to the analog-to-digital converter.

Regarding claim 17, Chen further discloses:
The second integrated circuit substrate further comprises an ultrasound transducer (260) electrically coupled to the pulser (216) (Paragraph [0045]).

Regarding claim 18, Chen further discloses:
the first integrated ultrasound circuitry (202) of the first integrated circuit substrate comprises digital receive circuitry (254) ;
the second integrated circuit substrate comprises a first device and a second device bonded together (Paragraph [0049]);
the first device (202) comprises an ultrasound transducer (260); and
the second integrated ultrasound circuitry is on the second device (204) and comprises a pulser (264), a receive switch (262), analog receive circuitry (210), and an analog-to-digital converter (212), wherein the first redistribution layer electrically couples the first conductive pillar to the digital receive circuitry and wherein the second redistribution layer electrically couples the second conductive pillar to the second device.

Regarding claim 19 & 20, Chen further discloses:
placing the first integrated circuit substrate on a PCB so that the PCB is electrically coupled to the first integrated ultrasound circuitry & second integrated ultrasound circuitry (Paragraph [0049]).

Chen does not explicitly disclose a first conductive pillar electrically couples the PCB to the first integrated ultrasound circuitry. However Tsai further discloses:
Solder ball (47) coupled to the first conductive pillar (45) wherein the solder balls can be coupled to an external component such as a circuit board (Paragraph [0038]).

It would have been obvious to those having ordinary skill in the art at the time of invention to couple the first conductive pillar and the PCB because it will provide electrical connections between the first integrated circuit, the second integrated circuit, and external components on the PCB via the first and second redistribution layers (Paragraph [0038]).

Regarding claim 21 & 22, Chen and Tsai discloses all of the limitations of claim 12 (addressed above). Chen does not explicitly disclose a forming a third conductive pillar disposed adjacent the first integrated circuit substrate, and wherein: forming the first redistribution layer couples the second conductive pillar to the third conductive pillar and the second and third conductive pillars are stacked to one another along the first direction. However Tsai further discloses:
a third conductive pillar (45) disposed adjacent the first integrated circuit substrate, and wherein: the first redistribution layer (41r) couples the second conductive pillar (15) to the third conductive pillar (45).
The second and third conductive pillars are stacked to one another along the first direction (Fig. 4)

It would have been obvious to those having ordinary skill in the art at the time of invention to form a third pillar adjacent the first integrated circuit wherein the first redistribution layer couples the second conductive pillar and the third conductive pillar because the redistribution layers and conductive pillars will allow electrical connections to be made and allow signals to be transmitted/received between the first and second integrated circuits through the pillars. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818